IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROBERT J. MARSHALL, JR.,           :   No. 5 MAP 2019
                                   :
                 Appellant         :   Appeal from the Order of the
                                   :   Commonwealth Court at No. 863 FR
                                   :   2015 dated December 13, 2018
           v.                      :   overruling the exceptions and entered
                                   :   judgment against taxpayer of the
                                   :   November 2, 2018 order that Affirmed
COMMONWEALTH OF PENNSYLVANIA,      :   the PA Board of Finance and
                                   :   Revenue at No. 0811195 dated
                 Appellee          :   December 3, 2015.
                                   :


JOHN K. HOUSSELS, JR.,             :   No. 6 MAP 2019
                                   :
                 Appellant         :   Appeal from the Order of the
                                   :   Commonwealth Court at No. 867 FR
                                   :   2015 dated December 13, 2018 which
           v.                      :   overruled the exceptions and entered
                                   :   judgment against taxpayer of the
                                   :   November 2, 2018 order that Affirmed
COMMONWEALTH OF PENNSYLVANIA,      :   the PA Board of Finance and
                                   :   Revenue at No. 0712902 dated
                 Appellee          :   December 3, 2015.
                                   :


CRAIG S. AND CHRISTINE L.          :   No. 7 MAP 2019
ANDREWS,                           :
                                   :   Appeal from the Order of the
                 Appellants        :   Commonwealth Court at No. 185 FR
                                   :   2016 dated December 13, 2018 which
                                   :   overruled the exceptions and entered
           v.                      :   judgment against taxpayer of the
                                   :   November 2, 2018 order that Affirmed
                                   :   the PA Board of Finance and
COMMONWEALTH OF PENNSYLVANIA,      :   Revenue at No. 0811417 dated March
                                   :   1, 2016.
                 Appellee          :


RONALD S. LEVENTHAL,               :   No. 8 MAP 2019
                                   :
                 Appellant         :   Appeal from the Order of the
                                   :   Commonwealth Court at No. 186 FR
                                   :   2016 dated December 13, 2018 which
             v.                           :   overruled the exceptions and entered
                                          :   judgment against taxpayer of the
                                          :   November 2, 2018 order that Affirmed
COMMONWEALTH OF PENNSYLVANIA,             :   the PA Board of Finance and
                                          :   Revenue at No. 0811439 dated March
                   Appellee               :   1, 2016
                                          :


ANNETTE SHARPE,                           :   No. 9 MAP 2019
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 187 FR
                                          :   2016 dated December 13, 2018 which
             v.                           :   overruled the exceptions and entered
                                          :   judgment against taxpayer of the
                                          :   November 2, 2018 order that Affirmed
COMMONWEALTH OF PENNSYLVANIA,             :   the PA Board of Finance and
                                          :   Revenue at No. 0813370 dated
                   Appellee               :   March 1, 2016
                                          :


JOHN THOMPSON,                            :   No. 10 MAP 2019
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 188 FR
                                          :   2016 dated December 13, 2018 which
             v.                           :   overruled the exceptions and entered
                                          :   judgment against taxpayer of the
                                          :   November 2, 2018 order that Affirmed
COMMONWEALTH OF PENNSYLVANIA,             :   the PA Board of Finance and
                                          :   Revenue at No. 0812883 dated
                   Appellee               :   March 1, 2016
                                          :

                                     ORDER


PER CURIAM                                         DECIDED: August 20, 2019
      AND NOW, this 20th day of August, 2019, the Order of the Commonwealth Court

is AFFIRMED. The Application for Oral Argument is DENIED.